Citation Nr: 0425560	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran served on active duty from June 1967 to June 
1970.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of New York, New York.  The RO has since 
determined that referral to the VA Director of Compensation 
and Pension Services was not warranted.

This case was previously before the Board in April 2003 and 
remanded for additional development and adjudication.  


FINDINGS OF FACT

The veteran is in receipt of the maximum evaluation for 
hemorrhoids under the schedular criteria for Diagnostic Code 
7336.  An unusual or exceptional disability picture 
justifying an extraschedular rating has not been shown.


CONCLUSIONS OF LAW

1.  Hemorrhoids are not more than 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5103A, 5107  (West 2002); 38 U.S.C.A. § 38 C.F.R. §  4.114 
Diagnostic Code 7336 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for hemorrhoids, on an extraschedular basis have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and " when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown,  4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In April 1995, the veteran requested an increased rating for 
hemorrhoids.  A rating action in March 1996 confirmed the 20 
percent evaluation.  The veteran filed a timely appeal.  In 
January 2004, the RO informed the veteran of the requirements 
of VCAA.  In the May 2004 supplemental statements of the 
case, the veteran was provided with the applicable law and 
regulations regarding VCAA.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).  A 
20 percent evaluation under Diagnostic Code 7336 represents 
the maximum schedular evaluation under this code.  The record 
does not suggest pertinent symptomatology beyond that 
contemplated by the disability level set out in the rating 
schedule.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The RO has provided and discussed the provisions of 38 C.F.R. 
§ 3.321 and determined such criteria had not been met for the 
purpose of referral of the veteran's case to the Director for 
review.  

Factual Background

Service connection for hemorrhoids was granted by a June 1971 
rating action.  The award was based on service medical 
records that show the veteran was treated for hemorrhoids.  A 
noncompensable rating was assigned.  The current 20 percent 
evaluation was assigned in November 1992 and has remained in 
effect to the present.

In connection with his claim for increase is a March 1995 VA 
outpatient treatment report, which shows the veteran was 
evaluated for complaints of rectal itching and burning, and 
bright red blood with stools.  There was no history of weight 
loss or constitutional syndrome.  

During VA examination in November 1995, the examiner noted 
the veteran had a history of multiple hemorrhoidectomies.  
The veteran complained of intermittent perianal itching and 
prolapse of hemorrhoids with bowel movements.  He reported 
that he had two bowel movements per day with occasional 
bright red blood afterwards.  There was no evidence of 
bleeding, soiling, incontinence, diarrhea, tenesmus, 
dehydration, or malnutrition.  Clinically he had no evidence 
of anemia or fecal leakage.  Rectal examination revealed 
external hemorrhoids and no masses.  Sigmoidoscopy revealed 
an internal hemorrhoid.  The diagnosis was internal 
hemorrhoids status post hemorrhoidectomy times 4.  

VA outpatient treatment records dated from March 1995 to 
December 1996 include a discharge summary, which shows that a 
hemorrhoidectomy was performed in February 1996.  

During a RO hearing in April 1997, the veteran testified that 
he has pain and drainage and must wear a pad.  He also 
testified that he has involuntary bowel movements almost 
daily and uses medications and stool softeners on occasion.  
He testified that he has experienced some weight loss but is 
not anemic.  He testified that he could not lift heavy 
objects because it would cause recurrence of the hemorrhoids.  
He testified that his hemorrhoids caused him to retire from 
the National Guard.  

During VA examination in August 1998, the examiner noted the 
veteran's history of six surgical procedures, the last in 
1996, including hemorrhoidectomies in 1990 and 1996.  The 
veteran reported 1-2 bowel movements with prolapsed 
hemorrhoids.  He had fecal staining of underwear, but no 
involuntary bowel movements.  He reported that he wears a pad 
daily.  There was no evidence of recent rectal bleeding or 
melena.  He takes Metamucil as needed and rarely uses 
hemorrhoidal suppositories.  Digital rectal examination 
revealed no external hemorrhoids or pain.  Sphincter tone was 
normal and guaiac testing was negative.  

VA outpatient treatment records from March 1999 to January 
2004 show that in April 2003 was evaluated for complaints of 
abdominal pain and bleeding hemorrhoids.  He needed renewal 
of his prescription for rectal suppositories.  Most recently 
in August 2003, during follow-up for hemorrhoids, the veteran 
was clinically stable with no active complaints.  

During VA examination in April 2004 the veteran's primary 
complaint was of an increase in severity of hemorrhoids.  He 
reported that his weight was stable and his appetite "ok."  
He also reported occasional lower abdominal cramps after 
meals.  He has one bowel movement daily with intermittent red 
blood on toilet paper.  Fecal leakage and staining were rare.  
He has rectal pain after every bowel movement lasting 2-3 
hours and occasional prolapse of hemorrhoids with straining.  
There were no reports of involuntary bowel movements, but 
occasional red blood per rectum.  The veteran reported that 
he does not use a pad but wears two pairs of underwear.  The 
veteran treated his hemorrhoids with stool softeners and 
hemorrhoidal suppositories.  Objective examination revealed 
no tenderness or distention of the abdomen and no masses or 
organomegaly.  Rectal examination revealed small internal 
hemorrhoids and no masses.  Sphincter tone and lumen were 
both normal.  There was no evidence of fecal leakage or 
bleeding.  There were no signs of anemia and no visible 
fissures.  The examiner concluded that there was no 
employment limitation related to the hemorrhoids and that the 
veteran's last hospitalization was in 1996 for resection of 
internal hemorrhoids and anal papilloma.  

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an evaluation 
in excess of 20 percent for hemorrhoids.  The Board notes 
that the currently assigned rating of 20 percent is the 
maximum rating allowable under the schedular criteria.  
Therefore, the only basis for an increase would be an extra-
schedular evaluation.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 38 
C.F.R. § 3.321(b)(1), in the first instance.  

In this case, the veteran has not identified any factors, 
which may be considered to be exceptional or unusual a 
disability picture so as to warrant the assignment of a 
higher evaluation on an extraschedular basis, and the Board 
has been similarly unsuccessful.  The hemorrhoids alone are 
not objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned schedular 
rating).  Clearly, due to the nature and severity of the 
veteran's service-connected hemorrhoids, some interference 
with employment is foreseeable and the veteran reported that 
he has been unemployed since 1992 when he left the National 
Guard.  However, the VA examiner in 2004 concluded that there 
was no employment limitation related to the veteran's 
hemorrhoids.  In the absence of evidence that the veteran's 
service-connected hemorrhoids alone have negatively impacted 
or compromised the continuity of his employment, the Board 
must conclude that more interference than contemplated by the 
current 20 percent schedular rating simply is not shown.  
Moreover, the hemorrhoids have not required frequent periods 
of hospitalization; rather, the evidence shows that he is 
able to function reasonably well despite his service-
connected disability and appears to have received only 
routine outpatient treatment since his last surgery in 1996.  

The Board notes that the percentage ratings under the 
Schedule are themselves representative of the average 
impairment in earning "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2003).  That provision 
speaks directly to the facts of this case.  Factors such as 
missing time from work or requiring periodic medical 
attention are clearly contemplated in the schedule and 
provided for in the schedular evaluation currently assigned 
to the veteran's disability.  Moreover, although the 
veteran's service-connected hemorrhoids may well cause some 
impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
hemorrhoids.  The evidence of record does not show any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board has considered rating the veteran under closely 
related codes.  However, analogous ratings either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  Higher ratings are provided for 
impairment of sphincter control (Diagnostic Code 7332); 
stricture of the anus or rectum (Diagnostic Code 7333); 
prolapse of the rectum (Diagnostic Code 7334); and fistula in 
ano which is rated as analogous to impairment of sphincter 
control (Diagnostic Codes 7335-7332).  38 C.F.R. § 4.114 
(2003).  Absent clinical documentation of findings indicative 
of fecal incontinence, rectal prolapse, or reduction of 
lumen, the veteran is not entitled to a schedular rating in 
excess of 20 percent for his service-connected hemorrhoids.  
Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 20 
percent is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



